^
                                               .,4




HonorableJ. H. O'Ball'
countyAttorney
SwirherCounty'
Tulia,Texas

Dear Mr. O*Iieallr               OpinionHo. O-6002
                                 Re: Does CountyCoxaissionerof
                                 SwisherCountyhave to file itm-
                                 ized verifiedamount each month
                                 in order b be allowedtraveling
                                 expemss under Ark. 2350(T), V.&S.

        W ha-wemoeived your reoeat o~catiomt     in uhioh you ciui&t
the above quebtioa,togetherwith the additionalqueriesas to whether
such travelingexpemrssare allmbbls now fbr pas+ months, duringwhiah
no itemizedverified~aocouatswere filed, and whether or not the Con&s-
siasrs' Courtm&v,le&ly pass a generalorder allowingthe flat sum of
Twsnty-five(t25.00)Dollvs to each oommissionereach monty for such
trawling expenses.

         As SwisherCountyhas a populationof.6.528,accordingto the
1940 FederalCensus,the provisionsof Article2350(7),V.A.C.S.,8re
applicable. Said Articlereads as follows: %aid     of countiesof
this State having a populationof less than txenty-fivethousandtwo
hundred (25,200),acoordingto the last preoedingFederalCensus,the
Cozmd.ssioners*Court of'suohoouatiesis hereby authorizedto allow
the coza&M.oners the sum of not more than Taenty-fivp(#26&O) Dollars
per month for travelingexpanseswhile on officialbusinessi&said
counties."

        We believethe above article contemplatesonly such tra~I.ing
expensesas are neoessarilyand aotuallyexpendedby such ooarmission-
er while he is on officialbusinessin said oounty. (See our Opinions
&OS. O-5598 and O-5615, copies of 8-e herewithanolosed).

        Such Artfoledoer not expresslyprescribeaw formalrequIslt&s
of a olaim for such travelingexpenses,but we belive it oc&emplates
the filing of an itemizedaocounta8 in other olaimsin order that the
Commissioners' Courtmay properlyaudit and determinethe validity
thereof.     -
Hon. J. H. O'Beall- page 2 (O-6002)



             h-tide 2350(6)V.A.C.S.,whioh speoifioallyprovidesfor a
sworn monthlyaocouzrtfor oertaintravelingexpensesof a ?ountycomais-
siouer,&es not apply to SwisherCountyaad it aaunotbe used to oontrol
the applicationof Art. 2350(7),supra,in argrrasped.

              Aa said Art. 2350(7)V.A.C.6. ( Seaate Bill 319, Chapter362,
Acts of the 45th Log., 1943), beome offeotiveas a law ninety full days
after Xay 11, 1943, date of adjourment, we see no reasonwhy such actual
travelingexpensca,inourredsinoethe effeotivedate of said Artialeand
umollsoted shouldnot now be allornble.

              Said Art. 2350(7)does not authorizethe Commissioners' Court
to pass a generalorder allowingthe flat sum of Twenty-fiveDollars-toeach
ocmmisaionereach month for travelingexpenses. Such sum is alreadyavail-
able to each onmissioner by virtue of the law providedhe actuallyincurs
such amount as contemplatedby statute. He oazmotbe oompemated for more
than such mount inourredin any oae month but may incur less, and the aotual
amount iaourredis the criterionwhich the Courtmust go by in issuingits
order for oompennation. (See OpinionNo. O-5633,a copy of whioh io enclosed
herewith.)

             Trustingthe above fully anme                     am
                                              your queations,rs

                                            Very truly yours

                                      ATTORNEYGE-       OF TEUS

                                      By /s/Robert L. Lattimore,Jr.

                                              Roker$L. Lattimore,Jr.
                                                          Assistant


RLLn-t,egw


APPROVBDJDBB 27, 1944                           APPROVED
cAct;;;~P. Blackburn
I*/                                          OpinionComittee
                                                ByBWB
AlTORBSYGEBBRALOPTEXAS                          Chainnm